DETAILED ACTION
Claims 1-14 and 16-20 have been presented.
Claims 1-5, 7-10, and 16-20 have been examined in full.
Claims 6 and 11-14 have been withdrawn, and have not been examined with respect to prior art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2020, has been entered.
 
Specification
The amended disclosure submitted on May 13, 2020, is objected to because of the following informalities:
In paragraph [0020], in TABLE 3, the 2nd to last line includes two instructions (convert and write).  Please amend such that “write_rm $r1 // restore rounding 
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:
In the 2nd to last line, insert --second-- before “rounding rule”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Intel, “IA-64 Application Developer’s Architecture Guide”, May 1999 (herein referred to as Intel), in view of Sharangpani, U.S. Patent No. 6,058,410 (previously cited by the examiner).
Referring to claim 1, Intel has taught a processor comprising:
a) a first storage to store a first data item (see page 7-31 and note the f2 (or f3) register);
b) a second storage (see page 7-31 and note the f1 register); and
c) an execution unit comprising a logic circuit executing an instruction (see the fadd instruction on page 7-31, which is inherently executed by an execution unit comprising a logic circuit), the instruction comprising:
a first identifier representing the first storage (see “f2”);
c2) a second identifier representing the second storage (see “f1”); and
c3) a third identifier representing a rounding rule (see page 7-31 and note the inherent field that would correspond to status field (sf).  Per pages 5-5 and 5-6 (Table 5-5), within the identified sf (among sf0, sf1, sf2, and sf3), the rc bits select rounding mode, which is used to round the fadd result),
d) wherein the execution unit is to execute the instruction to:
d1) generate a second data item based on the first data item (see the description of fadd on page 7-31.  A floating-point addition result (second item) is generated based on the value in f2 (first item) and the value in f3);
d2) round the second data item according to the rounding rule specified by the instruction (see page 7-31 and note that the result is rounded according to the rc bits in the identified sf); and
d3) store the rounded second data item in the second storage (see page 7-31 and note the rounded result is stored in register f1).
e) Intel has not taught the third identifier representing an immediate value encoding the rounding rule.  However, Sharangpani has taught encoding a rounding mode into a field of the instruction itself (i.e., as an immediate value).  See column 2, lines 1-6.  As stated, this allows a rounding mode to be specified on a per-instruction basis without the overhead of writing to a control register such as the sf register of Intel.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel such that the third identifier represents an immediate value encoding the rounding rule.  The examiner further notes page C-6 of Intel (cited herewith), which shows the encoding for floating-
Referring to claim 2, Intel, as modified, has taught the processor of claim 1, wherein the instruction is specified in an instruction set architecture (ISA) associated with the processor (the fadd instruction on page 7-31 is part of the ISA).
Referring to claim 3, Intel, as modified, has taught the processor of claim 1, wherein the first storage is one of a first register or a first memory location (see page 7-31, and note that f2 is a floating-point register, since such registers are denoted by ‘f’ (see Table 7-3 on page 7-2)), and wherein the second storage is one of a second register or a second memory location (see page 7-31, and note that f1 is a floating-point register).
Referring to claim 4, Intel, as modified, has taught the processor of claim 1, wherein the first storage is one of different than the second storage or the same as the second storage (this is inherent (since it covers all possible options), but is also taught because f2 is different from f1).
Referring to claim 5, Intel, as modified, has taught the processor of claim 1, wherein the first data item stored in the first storage and the rounded second data item stored in the second storage are represented in a floating-point format (from page 7-31, the data is floating-point data which is represented in a floating-point format).
Referring to claim 7, Intel, as modified, has taught the processor of claim 1, wherein the rounding rule is one of round-to-the-nearest, round-toward-zero, round-toward-positive-infinity, or round-toward-negative-infinity (see Table 5-5 on page 5-6).
Referring to claim 8, Intel, as modified, has taught the processor of claim 1, wherein the instruction comprises one of an addition (see page 7-31), a subtraction, a multiplication, or a division operation.
Referring to claim 9, Intel, as modified, has taught the processor of claim 1, wherein a value of the first data item stored in the first storage is represented by a plurality of bits comprising a sign bit (see page 5-2, FIG.5-1, and note sign bit 81), a first subset of bits representing an exponent (see page 5-2, FIG.5-1, and note exponent bits 64-80), and a second subset of bits representing a fraction (see page 5-2, FIG.5-1, and note fraction bits 0-63).
Referring to claim 10, Intel, as modified, has taught the processor of claim 1, wherein the first storage and the second storage are floating-point registers that have a same length (see section 5.1.2, 2nd paragraph, and note that floating-point registers are 82-bit registers, and each of the f1, f2, and f3 registers on page 7-31 are floating-point registers).
Referring to claim 16, Intel, as modified, has taught the processor of claim 1, wherein when the instruction is executed, the processor employs the logic circuit to complete the instruction using a pre-determined number of processor clock cycles (this is inherent.  Instructions are designed to complete in some number of cycles.  For instance, per the middle of page 13-6, fadd latency may be designed to be 5 cycles).
Claim 17 is mostly rejected for similar reasons as claim 1.  Furthermore, Intel has taught that the processor is communicatively coupled to a memory to form a system (such a memory is 
Claims 18-20 are respectively rejected for similar reasons as claims 3-5.

Response to Arguments
On page 13 of applicant’s response, applicant argues that Intel has not taught the claims as amended.
The examiner agrees, but notes that it is obvious to modify Intel in view of Sharangpani as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 






/David J. Huisman/Primary Examiner, Art Unit 2183